Citation Nr: 0812330	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
operative residuals of a fracture of the left femoral neck, 
with shortening of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disability associated with the left hip disability prior 
to October 24, 2006.  

3.  Entitlement to a rating in excess of 40 percent for a low 
back disability associated with the left hip disability from 
October 24, 2006.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

The Board notes that the veteran's original claims were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated April 2006.


FINDINGS OF FACT

1.  The veteran's  post operative residuals of a fracture of 
the left femoral neck, with shortening of the right lower 
extremity, result in limitation of flexion to no more than 50 
degrees with pain and more nearly approximates impairment of 
the femur with a marked hip disability.  

2.  Prior to December 8, 2004, the veteran had degenerative 
joint disease characterized by mild limitation of motion in 
the lumbosacral spine, with flexion limited to no more than 
80 degrees.  

3.  From December 8, 2004 to October 24, 2006, the veteran's 
low back disability was characterized by severe limitation of 
motion, and flexion limited to 30 degrees.

4.  From October 24, 2006, the veteran's low back disability 
was characterized by severe limitation of motion and flexion 
limited to 40 degrees, with an additional 5 to 10 degrees of 
limitation due to pain, fatigue, weakness, and lack of 
endurance.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for post operative residuals of a fracture of the 
left femoral neck, with shortening of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.71a, 
Diagnostic Code 5252, 5255 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
low back disability associated with the left hip disability 
prior to December 8, 2004 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§  3.159, 
4.126, 4.71a, Diagnostic Code 5237 (2007).

3.  The criteria for a 40 percent rating, but no higher, a 
low back disability associated with the left hip disability 
have been met from December 8, 2004 to October 24, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§  
3.159, 4.126, 4.71a, Diagnostic Code 5237 (2007).

4.  The criteria for a rating in excess of 40 percent for a 
low back disability associated with the left hip disability 
from October 24, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§  3.159, 
4.126, 4.71a, Diagnostic Code 5237 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in a July 2003 statement of the case, an August 2004 
supplemental statement of the case, and a May 2006 post-
remand correspondence of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating, and the August 2004 supplemental statement 
of the case informed the veteran of the changed rating 
criteria regarding his lumbar spine claim.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The statement 
of the case, supplemental statement of the case, and the May 
2006 correspondence essentially informed the claimant of the 
need to submit all pertinent evidence in his possession.  
After the April 2006 Board remand, the May 2006 
correspondence provided adequate notice of how effective 
dates are assigned.   The claim was readjudicate in an August 
2007 supplemental statement of the case.  Additionally, in 
the February 2008 Post-Remand Brief submitted by the 
veteran's representative, the representative listed the 
applicable rating criteria, thus demonstrating actual 
knowledge of the criteria upon which the veteran was rated.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected post operative residuals of 
a left hip disability, and the severity of his service-
connected low back strain and degenerative arthritis warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.
  
The claim for an increased rating for the veteran's left hip 
disability

The RO granted service connection for post-operative 
residuals of a fracture of the left femoral neck, with 
shortening of the right lower extremity, and assigned a 30 
percent rating, effective May 1, 1971.  In December 2000, the 
veteran submitted a claim asserting that his left hip 
disability warranted a higher rating.

The veteran was afforded a VA examination in March 2001.  At 
the time of examination, the veteran complained of pain and 
weakness in the left hip.  The examiner noted that the 
veteran wore a shoe lift on the right side of his shoe but 
that the examiner was unsure of the reason for the lift.  
Upon examination, there was pelvis obliquity with a right 
side higher than the left, external rotation of the left leg 
was 20 degrees abduction, flexion was limited to 95 degrees 
with pain and there was negative five degrees flexion 
contracture in the left hip.  Adduction was limited to 0 
degrees and abduction was within the normal range.  Internal 
rotation was limited to 30 degrees with pain, and external 
rotation was normal.  The examiner provided a diagnosis of 
weakness in the left hip muscle and limitation of motion.

An x-ray of the left hip, dated March 2001, revealed three 
pins in the left proximal femur that were appropriately 
located with no evidence of breakage or loosening.  There was 
no evidence of acute fracture or subluxation.  There were 
mild degenerative changes bilaterally.  

The veteran was afforded a second VA examination in October 
2001.  The examiner stated that since his left hip surgery, 
he had limitation of motion as a result of the chronic hip 
pain.  X-rays showed minimal degenerative changes and the 
examiner stated that as the veteran ages, he would likely 
experience more pain in the left hip.

A private medical record from P.W.H., M.D., dated August 
2002, noted limited range of motion in the left hip with 
internal rotation at a position in flexion to 90 degrees, 
external rotation to 30 degrees, and internal rotation of 5 
to 10 degrees.  The doctor opined that the veteran's apparent 
leg length discrepancy was secondary to muscle imbalance in 
the left hip, which was likely aggravating his lower back.

In November 2003, the veteran was afforded a third VA 
examination.  The veteran complained of pain in his left hip 
and feeling unsteady, and stated that he did not use a crutch 
or a walker but did wear a shoe lift on the right.  Upon 
examination the examiner stated that the veteran's range of 
motion was severely limited with flexion from 0 to 85 degrees 
with tenderness in the groin, and flexion from 0 to 50 
degrees with repetitive motion.  Abduction was from 0 to 15 
degrees with discomfort at the end points.  The examiner 
stated that due to subjective pain, the veteran could not 
continue with the exam.  The examiner provided a diagnosis of 
chronic left hip pain with resulting limited range of motion.  
The examiner also stated that the veteran had pelvic tipping 
from the surgery that resulted in a half inch shorter right 
lower extremity that was resolved with a half inch shoe lift. 

A private treatment report by M.D.S., M.D., dated December 
2003, noted left hip flexion to about 90 degrees with pain, 
external rotation to 30 degrees and internal rotation to 
about 10 degrees.  X-rays performed revealed mild to moderate 
arthritic changes.

The veteran was afforded a RO hearing in January 2004, where 
he testified that he received treatment with a private doctor 
who told him he had limited motion in his hip.  The veteran 
also stated that he continued to experience pain in his hip 
due to the pins and the past surgery.

A VA treatment note dated November 2004 indicated complaints 
of left hip pain.  X-rays showed severe degenerative joint 
disease of the left hip.  The orthopedist noted that the 
veteran was an appropriate candidate for a left total hip 
arthroplasty, but the veteran declined physical therapy and 
surgical treatment for his left hip pain.

A June 2006 progress note from Dr. P.W.H., noted complaints 
that the left leg was becoming more symptomatic.  Range of 
motion in the left hip was fair but internal rotation was 
painful past 10 degrees.  Films showed moderate 
osteoarthritis medially of the left hip.

The veteran was afforded another VA examination in October 
2006.  The veteran complained of left hip pain.  Upon 
examination, the examiner noted pelvic tilt with the right 
pelvis lower than the left, and the right leg about 3/4 an inch 
shorter than the left leg with some left thigh atrophy.  Left 
hip range of motion was significantly affected:  flexion was 
limited to 70 degrees with about a 7 degree flexion 
contracture; abduction was limited to 15 degrees; adduction 
was limited to 0 degrees; external rotation was limited to 40 
degrees; and internal rotation was limited to 10 degrees.  
There was pain at the end range of all movements.  The 
examiner provided a diagnosis of status post left hip pinning 
with traumatic arthritis.

The veteran is currently rated at 30 percent for his left hip 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5255 for 
impairment of the femur.  A 30 percent rating is warranted 
under Diagnostic Code 5255 for malunion with a marked hip or 
knee disability.  A 60 percent rating is warranted for 
fracture of the surgical neck, with a false joint.  A 60 
percent rating is also warranted for nonunion without loose 
motion, weight bearing preserved with the aid of a brace.

A rating of 60 percent is not warranted under Diagnostic Code 
5255 as there is no objective medical evidence of a fracture 
of the surgical neck with a false joint.  Additionally, while 
the veteran used a shoe lift to compensate for his pelvic 
tilt, there was no objective medical evidence of nonunion of 
the joint with weight bearing preserved with the aid of a 
brace.  Thus, a higher rating of 60 percent is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Under Diagnostic Code 5252, a 40 percent rating is warranted 
for flexion limited to 10 degrees.  The medical evidence 
showed that the veteran's flexion ranged from 95 degrees at 
the March 2001 VA examination to 70 degrees with pain at the 
October 2006 examination.  Additionally, the Board notes that 
the November 2003 VA examiner stated that the veteran's range 
of motion was severely limited with flexion to 85 degrees 
with tenderness in the groin, and that flexion was further 
limited to 50 degrees on repetitive motion.  Unfortunately, 
as the medical evidence does not show flexion limited to 10 
degrees, a higher rating of 40 percent is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board notes that higher ratings are not available under 
Diagnostic Codes 5251, limitation of extension of the thigh, 
and Diagnostic Code 5253, impairment of the thigh, as the 
veteran already receives more than the maximum rating 
available under these Diagnostic Codes.  Additionally, a 
higher rating is not warranted under Diagnostic Code 5250, 
for ankylosis of the hip, of under Diagnostic Code 5254, 
flail hip joint, as there is no evidence that the veteran has 
these disorders.

The Board is aware of the veteran's complaints of pain in his 
hip.  There is however, no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase; the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim for an increased rating for the veteran's low back 
disability

The RO granted service connection for low back pain 
associated with post-operative residuals of a fracture of the 
left femoral neck, with shortening of the right lower 
extremity, and assigned a 10 percent rating, effective May 1, 
1971.  In December 2000, the veteran submitted a claim for an 
increased rating for his low back disability.  By a rating 
decision dated August 2007, the RO granted the veteran a 40 
percent rating for a low back strain and degenerative 
arthritis (previously rated as low back pain) associated with 
post-operative residuals of a fracture of the left femoral 
neck, with shortening of the right lower extremity, effective 
October 24, 2006.  The veteran contends that a rating of 40 
percent is warranted from the date of his November 2003 VA 
examination.

The veteran was afforded a VA examination dated March 2001.  
The veteran complained of low back pain which he attributed 
to his hip disability.  Examination revealed diffuse 
tenderness in the lower lumbar upper sacral paraspinal 
muscles.  Truncal forward bending was normal, hyperextension 
was normal, left lateral rotation was limited to 20 degrees 
and right lateral rotation was limited to 26 degrees with 
discomfort at the end.  Lateral bending was limited to 20 
degrees on the right and 26 degrees on the left with some 
pain and discomfort at the end.  X-rays showed very minimal 
degenerative changes at L1-2 and minimal rotatory scoliosis 
and left convex scoliosis of the lumbar spine.

The veteran was afforded a second VA examination in October 
2001.  The examiner stated that the veteran complained of 
chronic low back pain despite the fact that he had used 
nonsteroidals.  X-rays reviewed showed minimal degenerative 
changes in the lumbar spine.  The examiner recommended 
follow-up with pain management and a back brace. 

An April 2002 MRI of the lumbar spine revealed degenerative 
disc disease at L1-2 with no disc extrusion or osteophytic 
neural impingement.  There was also no significant central or 
lateral stenosis.

A private progress note from P.W.H., M.D., dated August 2002 
indicated complaints of increasing discomfort in the lower 
back, at times resulting in spasms and limited motion.  There 
were no gross neurological defects, but the veteran did have 
limited range of motion in the lumbar spine.  The doctor also 
stated that a recent MRI showed degenerative disc disease but 
no foraminal encroachment or herniated disc.  

In November 2003, the veteran was afforded another VA 
examination of the spine.  The veteran complained of daily 
pain and stated that he wore a back brace.  Physical 
examination revealed normal curvature of the spine, with mild 
scoliosis in the lumbar spine to the left and tenderness on 
palpation at L1 to L3.  Range of motion was as follows:  
flexion to 80 degrees with pain; extension to 25 degrees with 
pain; lateral flexion to 28 degrees bilaterally; and rotation 
to 20 degrees and limited by pain.  X-rays showed mild 
degenerative changes at almost every level but examination 
was otherwise unremarkable.  

A private medical report by M.D.S., M.D., dated December 2003 
noted that the veteran reported "wrenching" his back a few 
weeks ago, triggering an episode of back pain.  Examination 
revealed limitation of range of motion of the lumbosacral 
spine, but no clonus, and no Babinski was present.  Motor 
function, sensation, and reflexes were symmetrical 
bilaterally.  A diagnosis of chronic low back pain was 
provided. 

Physical therapy records from the Moore Center for 
Rehabilitation, dated February to March 2004 noted treatment 
for low back pain.  Treatment records from Stamford Surgical 
Center Pain Management Services, dated August to October 2004 
indicated treatment for chronic low back pain, including 
facet steroid injections.  

A December 2004 progress note from Dr. P.W.H., noted limited 
range of motion in the low back, with flexion to 30 degrees, 
extension to 10 degrees, and right and left lateral bending 
to 25 degrees.  The veteran was mildly positive for straight 
leg raising, with pain at the extreme of extension, but there 
was no marked reflex, sensory, or other motor changes.  X-
rays showed degenerative osteoarthritis of the lumbar spine, 
especially involving the facet joint.

VA treatment records dated November 2004 to January 2006 
noted complaints of chronic low back pain.  A November 2004 
note indicated that physical therapy was recommended for the 
veteran's back symptoms but that he declined the therapy.  A 
February 2005 neurosurgery report indicated degenerative 
changes in the upper lumbar levels without neurological 
impingement.  A March 2005 record indicated limited truncal 
movements to a mild degree and tenderness in the lower back.  

An August 2006 pain management consult by E.L., M.D., noted 
complaints of low back pain due to lumbar spondylosis.  The 
doctor noted there were no focal neurological changes and 
recommended bilateral facet injections to treat the lumbar 
spondylosis.

The veteran was afforded another VA examination in October 
2006.  Physical examination revealed that forward bending was 
limited to 40 degrees with pain, side bending was limited to 
about 25 degrees with discomfort bilaterally, extension was 
limited to 18 degrees with pain, and rotational movement was 
limited to 30 degrees, bilaterally with pain.  There was 
tenderness in the lumbar paraspinal muscles bilaterally, and 
the veteran was not able to lift his left leg straight after 
repetition due to hip pain.  There was pain and spasm on 
repetition of forward bending and rising to standing 
position.  The examiner provided a diagnosis of chronic low 
back strain and degenerative arthritis.  He also stated that 
the low back prevented strenuous activity with flare-ups.  
The examiner also mentioned that the December 2004 
examination by Dr. P.W.H., showed significant limitation of 
truncal movement that was almost to the same degree as seen 
on this examination, in all planes of movement.

A February 2007 addendum to the October 206 examination 
reiterated the ranges of motion found in the October 
examination as well as stated that range of motion was 
additionally limited 5 to 10 degrees by pain, fatigue, 
weakness and lack of endurance, with pain having the major 
functional impact. Review of a December 2004 MRI noted normal 
height and alignment of the lumbar vertebral bodies with well 
maintained interspaces and no encroachment upon the conus.  
There was diffuse disk bulging.  The examiner opined that the 
veteran had lumbar spinal degenerative joint disease 
confirmed by an MRI, resulting in moderate functional 
limitations.  

Legal Criteria

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria (Prior to September 2003)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent rating is assigned 
for slight limitation of motion, a 20 percent rating is 
assigned for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral 
strain, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine, a 20 percent rating 
is assigned for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  

b.  New Rating Criteria (Effective September 2003)

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

c.  Intervertebral disc syndrome (Effective prior to and 
after September 2003)

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

I.  Entitlement to a rating in excess of 10 percent for a low 
back disability associated with the left hip disability prior 
to October 24, 2006.

The veteran is currently rated at 10 percent for low back 
pain associated with the veteran's service-connected left hip 
disability prior to October 24, 2006.  

The veteran's March 2001 VA examination noted diffuse 
tenderness but normal flexion and extension and only slight 
limitation of motion in the lumbar spine.  While the August 
2002 report from Dr. P.W.H., noted complaints of increased 
discomfort with occasional spasms, there was no evidence of 
spasms on extreme forward bending.  Additionally, while Dr. 
P.W.H., noted limited motion in the lumbar spine, there were 
no range of motion studies to evaluate.  At the November 2003 
VA examination, the veteran had flexion to 85 degrees, and 
normal curvature of the spine.  Some mild scoliosis was 
noted.  

Thus, as the record shows that the veteran has, at most, mild 
limitation of motion in the lumbosacral spine, and a rating 
in excess of 10 percent is not warranted under old Diagnostic 
Code 5292 (2002).  Additionally, as there is no objective 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in the standing position, a rating in excess of 10 percent is 
not warranted under old Diagnostic Code 5295 (2002).  
Furthermore, a rating in excess of 10 percent is not 
warranted under new Diagnostic Code 5237 (2007) as there is 
no probative evidence of forward flexion greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait, or abnormal spinal contour.

Dr. P.W.H., however, in his December 2004 progress note, 
indicated that the veteran had limitation in range of motion, 
with forward flexion to 30 degrees.  Again in the October 
2006 VA examination and his February 2007 addendum, the 
examiner noted flexion limited to 40 degrees with pain, pain 
and spasm on repetition and forward bending, Thus, under new 
Diagnostic Code 5237, a rating of 40 percent is warranted 
based on the December 2004 progress note.  The next higher 
rating of 50 percent is not warranted as there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  

Additionally, as the veteran does not have any evidence of 
incapacitating episodes due to his low back disability, a 
higher rating is not warranted for intervertebral disc 
syndrome based on incapacitating episodes under the former 
and revised criteria for intervertebral disc syndrome.

In sum, a rating in excess of 10 percent for the veteran's 
low back disability is not warranted prior to December 2004, 
as the preponderance of the evidence is against the claim.  
The Board, however, finds after resolving all doubt in favor 
of the veteran, that the level of the veteran's low back 
disability more nearly approximates the criteria for a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).  
  
II.  Entitlement to a rating in excess of 40 percent for low 
back strain and degenerative arthritis (previously rated as 
low back pain) associated with the veteran's left hip 
disability from October 24, 2006.

The veteran is rated at 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for low back strain and degenerative 
arthritis (previously rated as low back pain) associated with 
the veteran's left hip disability from October 24, 2006. 

On examination in October 2006, as well as on his February 
2007 addendum, the VA examiner noted forward flexion to 40 
degrees that was additionally limited by 5 to 10 degrees by 
pain, fatigue, weakness, and lack of endurance.  There was, 
also tenderness in the paraspinal muscles and pain and spasm 
on repetition of forward bending and rising to the standing 
position.  The examiner also noted that the veteran's 
significant limitation in truncal movement was almost to the 
same degree as noted on the December 2004 progress report 
from Dr. P.W.H.  Thus, as there was no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, a 
rating in excess of 50 percent is not warranted.  

The Board is aware of the veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase from October 24, 2006; the benefit of 
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

A rating in excess of 30 percent for post operative residuals 
of a fracture of the left femoral neck, with shortening of 
the right lower extremity, is denied.

A rating in excess of 10 percent for a low back disability 
associated with the left hip disability prior to December 8, 
2004, is denied.  

A rating of 40 percent for a low back disability associated 
with the left hip disability from December 8, 2004 to October 
24, 2006, is granted, subject to the regulations applicable 
to the payment of monetary benefits.

A rating in excess of 40 percent for low back strain and 
degenerative arthritis (previously rated as low back pain) 
associated with the veteran's left hip disability from 
October 24, 2006, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


